Citation Nr: 1222519	
Decision Date: 06/28/12    Archive Date: 07/10/12	

DOCKET NO.  09-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for a disorder characterized by "dizzy spells."

2.  Entitlement to an increased rating for posttraumatic stress disorder, evaluated as 50 percent disabling prior to March 31, 2011, and as 70 percent disabling thereafter.

3.  Entitlement to an increased rating for Type II diabetes mellitus, evaluated as 20 percent disabling prior to March 31, 2011, and as 40 percent disabling thereafter.

4.  Entitlement to an increased rating for epidermophytosis of the bilateral feet, evaluated as noncompensably disabling prior to March 31, 2011, and as 10 percent disabling thereafter.

5.  Entitlement to an increased (compensable) evaluation for a fracture of the metatarsal of the right foot.

6.  Entitlement to an increased (compensable) evaluation for sinusitis.

7.  Entitlement to an increased (compensable) evaluation for bronchitis.



REPRESENTATION

Appellant represented by:	M. M. McKie, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2007, November 2008, April 2009, and March 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Upon review of this case, it is clear that the Veteran has withdrawn from consideration all issues currently before the Board.  Accordingly, those issues will be dismissed.  


FINDING OF FACT

In correspondence of April and May 2012, the Veteran, through his attorney, indicated that he wished to withdraw his appeal regarding the issues of service connection for a disorder characterized by "dizzy spells," and increased evaluations for service connected posttraumatic stress disorder, Type II diabetes mellitus, epidermophytosis of the bilateral feet, a fracture of the metatarsal of the right foot, sinusitis, and bronchitis.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issues of entitlement to service connection for a disorder characterized by "dizzy spells," as well as increased evaluations for posttraumatic stress disorder, Type II diabetes mellitus, epidermophytosis of the bilateral feet, a fracture of the metatarsal of the right foot, sinusitis, and bronchitis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2011).  

In the present case, in correspondence of April and May 2012, the Veteran, through his attorney, indicated that he wished to withdraw his appeal regarding all issues currently before the Board.  As the Veteran has withdrawn his appeal regarding those issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues.  Under the circumstances, the issues of entitlement to service connection for a disorder characterized by "dizzy spells," as well as increased evaluations for service-connected posttraumatic stress disorder, Type II diabetes mellitus, epidermophytosis of the bilateral feet, a fracture of the metatarsal of the right foot, sinusitis, and bronchitis are dismissed without prejudice.  


ORDER

The claim of entitlement to service connection for a disorder characterized by "dizzy spells" is dismissed.  

The claim of entitlement to an increased evaluation for posttraumatic stress disorder is dismissed.  

The claim of entitlement to an increased evaluation for Type II diabetes mellitus is dismissed.

The claim of entitlement to an increased evaluation for epidermophytosis of the bilateral feet is dismissed.  

The claim of entitlement to an increased evaluation for a fracture of the metatarsal of the right foot is dismissed.

The claim of entitlement to an increased evaluation for sinusitis is dismissed.

The claim of entitlement to an increased evaluation for bronchitis is dismissed.  



	                        ____________________________________________
	KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


